DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 1/02/2020 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 1/02/2020 appears to be acceptable.

Drawings
The drawings are objected to because Figure 2 depicts the recirculation line downstream of a turbocharger compressor, but it should be depicted upstream of the compressor, as was determined in the interview on 6/11/2021 and as is in accordance with paragraphs 25 and 36 (file a replacement drawing sheet for Figure 2 with this .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph 23, the last line lacks a period.  
Appropriate correction is required.

Claim Interpretation


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pierpont US 20130192223 in view of Kuze US 20160047339, and further in view of Araki et al. US 20210071601.

Re claim 1, Pierpont teaches a power system (10, Fig. 1) comprising: 
an engine (12; see [11]); a plurality of turbochargers (66, 92, 94, and 96) associated with the engine (12) (see [32]); and a controller (76) to: determine that the first turbocharger is to be activated according to a turbocharger activation sequence associated with the plurality of turbochargers (see [32-33]—the sequence must be present due to activating/deactivating a turbocharger based on the factors discussed in [33], such as an engine requirement).

Kuze teaches a recirculation system (see Figs. 1-2, passage 32 controlled by 34, with controller 50) configured between a first turbocharger (24/36) of the plurality of turbochargers and an intake passage (12; see [38]) of the engine (2); and a controller (50) to: cause, based on (i.e., “at least in part on”—see claim interpretations section above) determining that the first turbocharger (24/36) is to be activated, a recirculation valve (34) of the recirculation system to open to allow airflow between the intake passage (12) and a compressor (24) of the first turbocharger (24/36).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Pierpont with “a recirculation system configured between a first turbocharger of the plurality of turbochargers and an intake manifold of the engine; and a controller to: cause, based on determining that the first turbocharger is to be activated, a recirculation valve of the recirculation system to open to allow airflow between the intake manifold and a compressor of the first turbocharger” as taught by Kuze, for the advantage of better torque control (see Kuze, Abstract, [2, 5, 6, 8, 9, 45-46], and process of Fig. 2).  Basically, once a turbocharger of Pierpont is activated for one or all of the turbochargers therein (see [32-33 and 43]), torque control can be accomplished by following Kuze, and such could be done for all of the turbochargers of Pierpont.  at least in part on determining that the first turbocharger is to be activated,” is taught because activation of the turbocharger could simply be placed at the beginning (as an initial requirement for the process to be carried out) of the process described in Fig. 2, and this would make the process of Fig. 2 based at least in part on determining that the turbocharger is activated.
Neither Pierpont nor Kuze explicitly teaches a recirculation system configured between the first turbocharger and an intake manifold.
Araki teaches a recirculation system (19 and 20 of Fig. 1; see [18, 24, 26, and 29]) configured between the first turbocharger (2) and an intake manifold (11a), for similar torque control [7].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “a recirculation system configured between the first turbocharger and an intake manifold” as taught by Araki with the system as taught by Pierpont in view of Kuze, for the advantage of similar torque control with a similar recirculation line (see Araki, [7]).  This modification could also be considered a simple substitution of one known recirculation line for another, with predictable results because each recirculation line of each reference (Araki and Kuze) is releasing air back to the compressor from a very similar location, so the modification would proceed with predictable results.

Re claim 4, Pierpont, Kuze, and Araki teach claim 1.  Pierpont further teaches wherein the plurality of turbochargers are configured to be individually activated 

Re claim 5, Pierpont, Kuze, and Araki teach claim 1.  Pierpont further teaches wherein the controller, when determining that the first turbocharger is to be activated, determines that the first turbocharger is to be activated based on: an engine speed of the engine satisfying a threshold (the threshold engine speed is implied in [43]), and all remaining turbochargers, of the plurality of turbochargers, being activated (e.g., simply meaning that additional boost is required after all other turbochargers are activated) [32-33 and 43].  The combination with the recirculation path could be applied to any of the turbochargers of Pierpont for the same general purpose.

Re claim 6, Pierpont, Kuze, and Araki teach claim 1.  Araki further teaches wherein the controller is to, when causing the recirculation valve to open, open a turbine valve that is fluidly coupled to a turbine of the first turbocharger [27].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the controller is to, when causing the recirculation valve to open, open a turbine valve that is fluidly coupled to a turbine of the first turbocharger” as taught by Araki with the system as taught by Pierpont, Kuze, and Araki (as in the rejection of claim 1), for the advantage of additional control over turbocharger speed 

Re claim 7, Pierpont, Kuze, and Araki teach claim 1.  Araki further teaches wherein the controller is further to: cause the recirculation valve to close after at least one of: a speed of the first turbocharger reaches a threshold speed, or a threshold period of time, from causing the recirculation valve to open, elapses [28]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the controller is further to: cause the recirculation valve to close after at least one of: a speed of the first turbocharger reaches a threshold speed, or a threshold period of time, from causing the recirculation valve to open, elapses” as taught by Araki with the system as taught by Pierpont, Kuze, and Araki (as in the rejection of claim 1), for the advantage improving response time of lowering an intake air amount [29].  Please note again that the interpretation of “based on” in claim 1 carries heavy relevance with this rejection because the turbocharger is considered to merely be activated to satisfy “based on.”

Re claim 8, Pierpont, Kuze, and Araki teach claim 1.  Pierpont further teaches
wherein the recirculation valve is a first recirculation valve of the recirculation system, and the controller is to: determine, according to a sequence, that a second turbocharger of the plurality of turbochargers is to be activated after the first turbocharger is activated; and cause a second recirculation valve of the recirculation system to open to allow airflow between the intake manifold and a compressor of the second turbocharger.  The 

	Re claim 9, for brevity, the Office relies on the rejection of claim 1, as the controller therein is substantially similar to the method of claim 9.  The Office notes that the phrase “based on” does not appear in this claim, but the claim is broad enough that the rejection of claim 1 is considered applicable.

Re claim 10, Pierpont, Kuze, and Araki teach claim 9.  Pierpont further teaches wherein determining that the designated turbocharger is to be activated comprises: determining that a turbine valve (50 and 58 of Fig. 1) coupled to a turbine of the designated turbocharger is to open [32-33]. 

Re claim 11, Pierpont, Kuze, and Araki teach claim 9.  Their combination further teaches wherein the recirculation valve (34, Fig. 1 of Kuze) is configured within the recirculation line (32) between the intake manifold (from Araki, Fig. 1) and the compressor (24, Fig. 1 of Kuze).  This is the combination resulting in the rejection of claims 1 and 9. 

Re claim 13, Pierpont, Kuze, and Araki teach claim 9.  Pierpont further teaches wherein the designated turbocharger is a final turbocharger of the plurality of turbochargers that is to be activated in the sequence [32-33 and 43].  The combination .

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2, 3, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 2, the recitation of “wherein the recirculation valve is configured within the recirculation line to control the airflow to prevent a speed of the first turbocharger from exceeding a threshold,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 2, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Re claim 2, Pierpont, Kuze, and Araki teach claim 1.  Their combination further teaches wherein the recirculation system includes a recirculation line (32 of Kuze, Fig. 1) that is fluidly coupled to the intake manifold (as taught by Araki) of the engine and the compressor (24 of Kuze) of the first turbocharger (24/36), but they fail to teach wherein the recirculation valve is configured within the recirculation line to control the airflow to prevent a speed of the first turbocharger from exceeding a threshold.  This particular combination is not considered to be taught by the prior art.

In claim 3, the recitation of “wherein the airflow between the intake manifold and the compressor of the first turbocharger includes the cooled air to slow a speed of the first turbocharger as the first turbocharger is activated,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Re claim 3, Pierpont, Kuze, and Araki teach claim 1.  Pierpont further teaches an intake cooling system (28, Fig. 1) to provide cooled air to the intake manifold (82) of the engine (12).  Kuze teaches the same (see Fig. 1).  However, none teaches wherein the airflow between the intake manifold and the compressor of the first turbocharger includes the cooled air to slow a speed of the first turbocharger as the first turbocharger is activated.
In claim 12, the recitation of “wherein causing the recirculation valve to increase the airflow comprises: causing the recirculation valve to be opened until the designated turbocharger reaches a threshold speed,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 12, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
In claim 14, the recitation of “after causing the recirculation valve to be opened, that the designated turbocharger has reached a steady state; and causing the recirculation valve to close to prevent the airflow between the intake manifold and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150337747 teaches a recirculation path relevant to at least claim 1 (see 18, Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICKEY H FRANCE/Examiner, Art Unit 3746